Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 01/26/2022, with respect to the rejection(s) of claims 1-9 under 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US Pub. No. 2007/0130713) in view of Williams (US Pub. No. 2018/0344117) and Kaleta (US Patent No. 8,020,236). Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2007/0130713) in view of Williams (US Pub. No. 2018/0344117).
Regarding claim 1, Chen discloses: an absorbent pad (element 10) for attachment to a handle assembly (element 32/42) of a floor brush, broom or mop (element 40), the absorbent pad comprising:
opposing first and second surfaces (Detail A/B), wherein the first and second surfaces are defined, at least in part, by a front edge (element 34) and a rear edge (Detail C), wherein the front edge comes into contact with liquid during operation of the brush, broom or mop (see paragraphs 0048 and 0062);
wherein the first surface comprises one or more channels (element 26), the channels extending from the front edge towards the rear edge and terminating before said rear edge (see annotated figure below); 
wherein the one or more channels are adapted to direct the liquid from the front edge towards the rear edge (see paragraphs 0049 and 0062); and 
wherein the second surface is adapted to detachably attach to the handle assembly (see paragraph 0037).
Chen further discloses that the absorbent pad (element 10) having a first surface comprises a base material (element 12) that it’s composition may vary widely within the scope and spirit of the invention depending on the desired cleaning functionality of the material, including softness or loft, abrasiveness, absorbency, particulate retention properties, and so forth (see paragraph 0050), but does not explicitly disclose wherein the first surface comprises a fibrous absorbent material.
Williams teaches it was known in the art to have a cleaning pad (elements 100/300) comprising a first surface wherein the first surface comprises a fibrous absorbent material (see paragraph 0018).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen with the teachings of Williams to provide wherein the first surface comprises a fibrous absorbent material. Doing so provides a cleaning pad comprising a fibrous absorbent material which is flexible, absorbs, and retain liquids, thus increases the abilities to clean up spill and dry floors quickly and thoroughly.
Regarding claim 2, Chen modified discloses: the absorbent pad of claim 1, wherein the one or more channels are formed by compressing portions of the fibrous absorbent material (The applicant is claiming a product-by-process limitation (compressing portions) which does not have patentable weight (See MPEP 2113 (I)) .
Regarding claim 3, Chen modified discloses: the absorbent pad of claim 1, wherein the one or more channels are formed by stitching said fibrous absorbent material (The applicant is claiming a product-by-process limitation (stitching) which does not have patentable weight (See MPEP 2113 (I)).
Regarding claim 4, Chen modified discloses: the absorbent pad of claim 1, wherein at least one of the one or more channels extend substantially perpendicularly to the front edge (see figure 6A).
Regarding claim 5, Chen discloses all the limitations as stated in the rejection of claim 1 and discloses the channels terminating before the rear edge (see figure 6a), but appears to be silent in regards to the absorbent pad of claim 1, wherein at least one of the one or more channels extend approximately halfway between the front edge and the rear edge.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen to provide wherein at least one of the one or more channels extend approximately halfway between the front edge and the rear edge, since such a modification would involve a mere change in the size of a component. Doing so provides one or more channels extend approximately halfway between the front edge and the rear edge that allows liquid to be guided, picked up, and retained, thus allowing better liquid uptake (See MPEP 2144.04 (IV) (A)). Furthermore, fails to disclose any criticality having of the channels extending halfway (see paragraph 0032) provides any unexpected results.
Regarding claim 6, Chen modified discloses: the absorbent pad of claim 1, wherein a width of at least one of the one or more channels is the greatest at the front edge (see figure 6A and paragraph 0049).
Regarding claim 7, Chen modified discloses: the absorbent pad of claim 1, the absorbent pad of claim 6, wherein the at least one of the one or more channels is tapered (see paragraph 0049).
Regarding claim 8, Chen discloses: a floor brush, broom or mop (element 40) comprising: 
an elongated handle (element 42); 
a handle assembly (element 32) connected to the handle; and 
an absorbent pad (element 10) removably attached the handle assembly (see paragraph 0037), the absorbent pad comprising: 
opposing first and second surfaces (Detail A/B), wherein the first and second surfaces are defined, at least in part, by a front edge (element 34) and a rear edge (Detail C), wherein the front edge comes into contact with liquid during operation of the brush, broom or mop (see paragraphs 0048 and 0062);  
wherein the first surface comprises one or more channels (element 26), the channels extending from the front edge towards the rear edge and terminating before said rear edge (see annotated figure below); 
wherein the one or more channels are adapted to direct the liquid from the front edge towards the rear edge (see paragraphs 0049 and 0062); and 
wherein the second surface is detachably attachable to the handle assembly (see paragraph 0037).
Chen further discloses that the absorbent pad (element 10) having a first surface comprises a base material (element 12) that it’s composition may vary widely within the scope and spirit of the invention depending on the desired cleaning functionality of the material, including softness or loft, abrasiveness, absorbency, particulate retention properties, and so forth (see paragraph 0050), but does not explicitly disclose wherein the first surface comprises a fibrous absorbent material.
Williams teaches it was known in the art to have a cleaning pad (elements 100/300) comprising a first surface wherein the first surface comprises a fibrous absorbent material (see paragraph 0018).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen with the teachings of Williams to provide wherein the first surface comprises a fibrous absorbent material. Doing so provides a cleaning pad comprising a fibrous absorbent material which is flexible, absorbs, and .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2007/0130713) in view of Williams (US Pub. No. 2018/0344117) as applied to claim 8 above, and further in view of Kaleta (US Patent No. 8,020,236).
Regarding claim 9, Chen modified discloses all the limitations as stated in the rejection of claim 8 and discloses the second surface is detachably attachable to the handle assembly, but appears to be silent in regards wherein the second surface is attached to the handle assembly using hook-and-loop fasteners.
Kaleta teaches it was known in the art to have a mop (element 10) comprising a handle assembly (element s 12/14), a pad (element 60) having a second surface (Detail A), and wherein e second surface is attached to the handle assembly using hook-and-loop fasteners (element 61 and see also col. 4, ll. 4-28).

    PNG
    media_image1.png
    505
    881
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Chen with the teachings of Kaleta to provide wherein the second surface is attached to the handle assembly using hook-and-loop fasteners. Doing so simplifies the engagement of the pad with the handle assembly in order to allow the user to easily remove and install the pad onto to the handle assembly without the use of additional tools during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/17/22

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723